ORDER

PER CURIAM.
Sharon Johnson appeals from the judgment of the Circuit Court affirming the final decision of the Personnel Advisory Board which upheld her dismissal by the State of Missouri, Department of Mental Health, St. Louis Developmental Disability Treatment Centers from the position of Developmental Assistant I. We have reviewed the briefs of the parties and the record on appeal and find that the Board’s decision is supported by competent and substantial evidence on the whole record, and is not arbitrary, capricious or unreasonable. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum for their use only, explaining the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).